Opinion op the Court, by
Bickerton, J.
Tin's matter comes here on the same reserved questions of law as in the case of M. A. Gonsalves & Company vs. this same defendant. The shipping receipt in this case is in the same form as the one in the Gonsalves & Company case, with the exception of some slight alterations which in our opinion do not in any way effect the construction to be put upon it. We therefore adopt as the opinion of the Court in this case the opinion filed in the case of M. A. Gonsalves & Company vs. Wilder Steamship Company. There is a stipulation made and filed by counsel in this case, that if the exemption is held to be limited to a marine loss, judgment shall be entered for the plaintiff.
Judgment may be entered accordingly for the plaintiff